Case 0:19-cv-62521-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  DAREN DOMBROSKI,

                 Plaintiff,
  v.

  FAIRWAY AUTO ELECTRIC II, INC. D/B/A
  KRAMERS AUTO ELECTRIC, FAIRWAY
  AUTO ELECTRIC III, INC. D/B/A EZ LUBE,
  FRANK CAPONE, JR.,

              Defendants.
  _____________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, DAREN DOMBROSKI, brings this action against Defendants, FAIRWAY AUTO

  ELECTRIC II, INC. D/B/A KRAMERS AUTO ELECTRIC, FAIRWAY AUTO ELECTRIC III,

  INC. D/B/A EZ LUBE, and FRANK CAPONE, JR., pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff DAREN DOMBROSKI was a resident of the State

  of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, FAIRWAY AUTO ELECTRIC II, INC. D/B/A

  KRAMERS AUTO ELECTRIC, was a Florida corporation with its principal place of business in

  South Florida, engaged in commerce in the field of car repair services, at all times material hereto

  was the “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged

  along with its employees in interstate commerce, and has annual gross sales and/or business

  volume of $500,000 or more.
Case 0:19-cv-62521-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 2 of 4



  4.     At all times material hereto, Defendant, FAIRWAY AUTO ELECTRIC III, INC. D/B/A EZ

  LUBE, was a Florida corporation with its principal place of business in South Florida, engaged in

  commerce in the field of car repair services, at all times material hereto was the “employer” of

  Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

  in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  5.     Defendants, FAIRWAY AUTO ELECTRIC II, INC. D/B/A KRAMERS AUTO

  ELECTRIC and FAIRWAY AUTO ELECTRIC III, INC. D/B/A EZ LUBE, are a single enterprise

  under the Fair Labor Standards Act, performed related activities through unified operation and

  common control for a common business purpose, engaged along with their employees in interstate

  commerce, and have an annual gross sales and/or business volume of $500,000 or more.

  6.      Defendants, FAIRWAY AUTO ELECTRIC II, INC. D/B/A KRAMERS AUTO

  ELECTRIC and FAIRWAY AUTO ELECTRIC III, INC. D/B/A EZ LUBE, were joint employers

  of Plaintiff under the Fair Labor Standards Act, shared Plaintiff’s services, had Plaintiff acting in

  the interest of each business, and shared common control of Plaintiff.

  7.     Defendant, FRANK CAPONE, JR., is a resident of Broward County, Florida and was, and

  now is, a manager of Defendant, FAIRWAY AUTO ELECTRIC II, INC. D/B/A KRAMERS

  AUTO ELECTRIC, controlled Plaintiff’s duties, hours worked, and compensation, and managed

  the day-to-day operations of FAIRWAY AUTO ELECTRIC II, INC. D/B/A KRAMERS AUTO

  ELECTRIC. Accordingly, FRANK CAPONE, JR. was and is an “employer” of the Plaintiff within

  the meaning of 29 U.S.C. §203(d).

  8.     Defendant, FRANK CAPONE, JR., was and now is a manager of Defendant, FAIRWAY

  AUTO ELECTRIC III, INC. D/B/A EZ LUBE, controlled Plaintiff’s duties, hours worked, and

  compensation, and managed the day-to-day operations of FAIRWAY AUTO ELECTRIC III, INC.
Case 0:19-cv-62521-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 3 of 4



  D/B/A EZ LUBE. Accordingly, FRANK CAPONE, JR. was and is an “employer” of the Plaintiff

  within the meaning of 29 U.S.C. §203(d).

  9.       Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, vehicles, car parts, and

  paper.

  10.      Plaintiff DAREN DOMBROSKI worked for Defendants as a mechanic.

  11.      Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  12.      Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  13.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  14.      Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  15.      Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  16.      Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.
Case 0:19-cv-62521-XXXX Document 1 Entered on FLSD Docket 10/09/2019 Page 4 of 4



                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  17.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-16 above as if

  set forth herein in full.

  18.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  19.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
